DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 11 and 12 of U.S. Patent No. 10,632,743 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the present application is broader than claims 1, 3-6, 11 and 12 of US Patent ‘743, and therefore, all the claimed limitations of claims 1-20 of the present application are encompassed by the limitations in claims 1, 3-6, 11 and 12 of US Patent ‘743.
Present Application
US Patent 10,632,743
1.     A method of operating a fluid ejection device, comprising: 
     communicating a fluid circulation channel with a fluid slot and a fluid

ejection chamber, the fluid circulation channel having a fluid circulating element communicated therewith, and the fluid ejection chamber having a drop ejecting element therein; and
     controlling on-demand circulation of fluid from the fluid slot through the fluid circulation channel and the fluid ejection chamber by operation of the fluid circulating element, wherein the controlling of the on-demand circulation by the operation of the fluid circulating element comprises initiating the on-demand circulation in response to detecting that a decap time limit has been violated, the decap time limit representing an amount of time a nozzle can remain uncapped and exposed to an ambient condition without causing a degradation in an ejection of a drop produced by the drop ejecting element.
varying a frequency or a number of circulation pulses of the operation of the fluid circulating element for a printing system.
3.     The method of claim 2, wherein the frequency of the operation of the fluid circulating element as controlled by the controlling is asynchronous to a frequency of operation of the drop ejecting element.
4.     The method of claim 1, wherein the controlling of the on-demand circulation causes performance of the on-demand circulation before operation of the drop ejecting element.
5.     The method of claim 4, wherein the controlling of the on-demand circulation causes provision of a delay between the on-demand circulation and the operation of the drop ejecting element.
without a delay between the on-demand circulation and the operation of the drop ejecting element.
7.    The method of claim 1, wherein the controlling of the on-demand circulation causes performance of the on-demand circulation after a period of non-operation of the drop ejecting element and before subsequent operation of the drop ejecting element.
8.     A system comprising:
     a mounting assembly to mount an assembly comprising a fluid ejection device comprising a fluid slot, a fluid circulation channel in communication with the fluid slot, a fluid ejection chamber, a drop ejecting element in the fluid ejection chamber, and a fluid circulating element to circulate fluid from the fluid slot through the fluid 
     an electronic controller; and
     a non-transitory storage medium storing instructions executable by the electronic controller to:
          initiate, in response to detecting that a decap time limit has been violated, on-demand circulation of fluid from the fluid slot through the fluid circulation channel and the fluid ejection chamber by operation of the fluid circulating element, wherein the decap time limit represents an amount of time a nozzle can remain uncapped and exposed to an ambient condition without causing a degradation in an ejection of a drop produced by the drop ejecting element.
9.     The system of claim 8, wherein the instructions are executable by the electronic controller to control the on-demand circulation by the operation of a frequency or a number of circulation pulses of the operation of the fluid circulating element for a printing system.
10.     The system of claim 9, wherein the frequency of the operation of the fluid circulating element as controlled by the control of the on-demand circulation is asynchronous to a frequency of operation of the drop ejecting element.
11.     The system of claim 8, wherein the instructions are executable by the electronic controller to cause performance of the on-demand circulation before operation of the drop ejecting element.
12.     The system of claim 11, wherein the instructions are executable by the electronic controller to cause provision of a delay between the on-demand circulation and the operation of the drop ejecting element.
without a delay between the on-demand circulation and the operation of the drop ejecting element.
14.    The system of claim 8, wherein the instructions are executable by the electronic controller to cause performance of the on-demand circulation after a period of non-operation of the drop ejecting element and before subsequent operation of the drop ejecting element.
15.     A non-transitory machine-readable storage medium comprising instructions that upon execution cause a controller to:
     control operation of a fluid ejection device comprising a fluid slot, a fluid circulation channel in communication with the fluid slot, a fluid ejection chamber, a drop ejecting element in the fluid ejection chamber, and a fluid circulating element to circulate fluid from the fluid slot through the fluid circulation channel and the fluid ejection chamber; and
     control on-demand circulation of fluid from the fluid slot through the fluid circulation channel and the fluid ejection chamber by operation of the fluid circulating element, wherein the controlling of the on-demand circulation by the operation of the fluid circulating element comprises initiating the on-demand circulation in response to detecting that a decap time limit has been violated, the decap time limit representing an amount of time a nozzle can remain uncapped and exposed to an ambient condition without causing a degradation in an ejection of a drop produced by the drop ejecting element.
16.     The non-transitory machine-readable storage medium of claim 15, wherein the controlling of the on-a frequency or a number of circulation pulses of the operation of the fluid circulating element for a printing system.
17.     The non-transitory machine-readable storage medium of claim 16, wherein the frequency of the operation of the fluid circulating element as controlled by the controlling is asynchronous to a frequency of operation of the drop ejecting element.
18.     The non-transitory machine-readable storage medium of claim 15, wherein the controlling of the on-demand circulation causes performance of the on-demand circulation before operation of the drop ejecting element.
19.     The non-transitory machine-readable storage medium of claim 18, wherein the controlling of the on-demand circulation causes provision of a delay between the on-demand circulation and the operation of the drop ejecting element.
20.     The non-transitory machine-readable storage medium of claim 15, wherein the controlling of the on-demand circulation causes performance of the on-demand circulation after a period of non-operation of the drop ejecting element and before subsequent operation of the drop ejecting element.
fluid ejection device, comprising:
     communicating a fluid circulation channel with a fluid slot and a fluid ejection chamber, the fluid circulation channel having a fluid circulating element communicated therewith, and the fluid ejection chamber having a drop ejecting element therein; and
     controlling on-demand circulation of fluid from the fluid slot through the fluid circulation channel and the fluid ejection chamber by operation of the fluid circulating element, the controlling of the on-demand circulation by the operation of the fluid circulating element comprising varying a frequency or a number of circulation pulses of the operation of the fluid circulating element for a printing system, wherein the controlling causes performance of the on-demand circulation before operation of the drop ejecting element, and provision of a delay between the on-demand circulation and the operation of the drop ejecting element, and wherein the delay is less than a time period corresponding to a 
3.     The method of claim 1, wherein the controlling causes performance of the on-demand circulation after a period of non-operation of the drop ejecting element and before the operation of the drop ejecting element.
4.     The method of claim 1, comprising initiating the on-demand circulation based on a detection that a decap time limit has been violated, the decap time limit representing an amount of time a nozzle can remain uncapped and exposed to an ambient condition without causing a degradation in an ejection of a drop produced by the drop ejecting element.
5.     The method of claim 1, wherein the frequency of the operation of the fluid circulating element as controlled by the controlling is asynchronous to a frequency of operation of the drop ejecting element.

     communicating a fluid circulation channel with a fluid slot and a fluid ejection chamber, the fluid circulation channel having a fluid circulating element communicated therewith, and the fluid ejection chamber having a drop ejecting element therein; and 
     controlling on-demand circulation of fluid from the fluid slot through the fluid circulation channel and the fluid ejection chamber by operation of the fluid circulating element, the controlling of the on-demand circulation by the operation of the fluid circulating element comprising varying a frequency or a number of circulation pulses of the operation of the fluid circulating element for a printing system, wherein the controlling causes performance of the on-demand circulation before operation of the drop ejecting element, and wherein the on-demand without a delay between the on-demand circulation and the operation of the drop ejecting element.
11.     A system comprising: 
     a mounting assembly to mount an assembly comprising a fluid ejection device comprising a fluid slot, a fluid circulation channel in communication with the fluid slot, a fluid ejection chamber, a drop ejecting element in the fluid ejection chamber, and a fluid circulating element to circulate fluid from the fluid slot through the fluid circulation channel and the fluid ejection chamber; 
     an electronic controller; and 
     a non-transitory storage medium storing instructions executable by the electronic controller to: 
          control on-demand circulation of fluid from the fluid slot through the fluid circulation channel and the fluid ejection a frequency or a number of circulation pulses of the operation of the fluid circulating element for a printing system, wherein the controlling causes performance of the on-demand circulation before operation of the drop ejecting element, and provision of a delay between the on-demand circulation and the operation of the drop ejecting element, and wherein the delay is less than a time period corresponding to a frequency of operation of the drop ejecting element.
12.     The system of claim 11, wherein the instructions are executable on the electronic controller to control the on-demand circulation by the operation of the fluid circulating element by initiating the on-demand circulation in response to decap time limit has been violated, the decap time limit representing an amount of time a nozzle can remain uncapped and exposed to an ambient condition without causing a degradation in an ejection of a drop produced by the drop ejecting element.


	


Allowable Subject Matter
Claims 1-20 would be allowable if the double patenting rejections, set forth in this Office action, are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for indicating allowable subject matter of claims 1-7 is the inclusion of method steps of a method of operating a fluid ejection device that include communicating a fluid circulation channel with a fluid slot and a fluid ejection chamber, the fluid circulation channel having a fluid circulating element communicated therewith, and the fluid ejection chamber having a drop ejecting element therein; and controlling on-demand circulation of fluid from the fluid slot through the fluid circulation channel and 
The primary reason for indicating allowable subject matter of claims 8-14 is the inclusion of the limitations of a system having a fluid ejection device that include a fluid slot, a fluid circulation channel in communication with the fluid slot, a fluid ejection chamber, a drop ejecting element in the fluid ejection chamber, and a fluid circulating element to circulate fluid from the fluid slot through the fluid circulation channel and the fluid ejection chamber; and a non-transitory storage medium storing instructions executable by the electronic controller to: initiate, in response to detecting that a decap time limit has been violated, on-demand circulation of fluid from the fluid slot through the fluid circulation channel and the fluid ejection chamber by operation of the fluid circulating element, wherein the decap time limit represents an amount of time a nozzle can remain uncapped and exposed to an ambient condition without causing a degradation in an ejection of a drop produced by the drop ejecting element.  These limitations found in each of the claims, as they are claimed in the combination of that 
The primary reason for indicating allowable subject matter of claims 15-20 is the inclusion of the limitations of a non-transitory machine-readable storage medium comprising instructions for operating a fluid ejection device that include control operation of the fluid ejection device comprising a fluid slot, a fluid circulation channel in communication with the fluid slot, a fluid ejection chamber, a drop ejecting element in the fluid ejection chamber, and a fluid circulating element to circulate fluid from the fluid slot through the fluid circulation channel and the fluid ejection chamber; and control on-demand circulation of fluid from the fluid slot through the fluid circulation channel and the fluid ejection chamber by operation of the fluid circulating element, wherein the controlling of the on-demand circulation by the operation of the fluid circulating element comprises initiating the on-demand circulation in response to detecting that a decap time limit has been violated, the decap time limit representing an amount of time a nozzle can remain uncapped and exposed to an ambient condition without causing a degradation in an ejection of a drop produced by the drop ejecting element.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Strunk et al. (US 2013/0182022 A1) teach a micro-fluid ejection head on a substrate, the head having a pump on the substrate to circulate the fluid through a chamber and throughout other channels on the substrate.
Morgan et al. (US 2007/0206050 A1) teach firing of nozzles to keep “wet dots” to stop nozzles from drying out if the period between successive firings of a nozzle exceeds the decap time.
Hudd et al. (US 2005/0225599 A1) teach priming and wiping of nozzles of a print head each time the print head is uncapped longer than the ink’s specified “decap” time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798.  The examiner can normally be reached on MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





22 June 2021
/KENDRICK X LIU/Examiner, Art Unit 2853  

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853